To compel payment of two orders drawn by a commissioner of highways.
Denied, as to one, and granted as to the other, October 31, 1878.
Held, that the proceedings as to the letting of the contract in pursuance of which one order was given did not conform to the statute, and that the contractor was bound to take notice of the statute under which the work was let.
*1419As to the other order, it was held that the contract and order were properly made by one who was .performing the duties of the office, although he had not filed an official bond, and that the writ would issue to compel its payment. Costs were denied.